DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 14, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16, respectively, of U.S. Patent No. 11,206,056 (hereinafter ‘056). Although the claims at issue are not identical, they are not patentably distinct from each other because despite slight difference in wordings claims 1, 14, 16 of ‘056 essentially recite all claimed subject matter in claims 2, 14, 16, respectively, of the present application, as follows.
Present application
‘056
Claim 2:
A system for maintaining clock synchronization, the system comprising: an ultra-wideband (UWB) transmitting system including: 
a high precision input clock that produces a high precision clock frequency; 
a UWB transmitter that receives the high precision clock frequency and sends a message using a transmit antenna associated with the UWB transmitter, the message including a transmit time of the message in UWB transmitter clock units; 
a processor in communication with the UWB transmitter; and a counter that precisely controls transmit times of message sent from the UWB transmitter; and 
a UWB receiving system including: a UWB receiver that receives the message using a receive antenna associated with the UWB receiver from the UWB transmitter, the message being received at an arrival time in UWB receiver clock units; 


a low precision resonator that provides the arrival time in receiver clock units; a processor that 


calculates an oscillator adjustment for the low precision resonator based on the transmit time in the message and the arrival time; and wherein the processor of the UWB receiving system further uses the calculated oscillator adjustment to adjust the low precision resonator to synchronize the low precision resonator with the high precision input clock at the UWB transmitting system.
Claim 1:
A system for maintaining clock synchronization, the system comprising: an ultra-wideband (UWB) transmitting system including: 
a high precision input clock that produces a high precision clock frequency; 
a UWB transmitter that receives the high precision clock frequency and sends a message using a transmit antenna associated with the UWB transmitter, the message including a transmit time of the message in UWB transmitter clock units; 
a processor in communication with the UWB transmitter; and a counter that precisely controls transmit times of message sent from the UWB transmitter; and 
a UWB receiving system including: a UWB receiver that receives the message using a receive antenna associated with the UWB receiver from the UWB transmitter, the message being received at an arrival time in UWB receiver clock units; a memory that stores the arrival time of the message in receiver clock units; 
a low precision resonator that provides the arrival time in receiver clock units; a processor that calculates a time of flight (ToF) for the message based on the transmit time included in the message and the arrival time stored in the memory and calculates a oscillator adjustment for the low precision resonator based on the transmit time in the message and the stored arrival time; and wherein the processor of the UWB receiving system further uses the calculated oscillator adjustment to adjust the low precision resonator to synchronize the low precision resonator with the high precision input clock at the UWB transmitting system.
Claim 14:
The system of Claim 2, further comprising at least one intermediary transceiver between the UWB transmitting system and the UWB receiving system, wherein the at least one intermediary transceiver receives the message from the UWB transmitting system and retransmits the message to the UWB receiving system.
Claim 14:
The system of Claim 1, further comprising a transceiver between the UWB transmitting system and the UWB receiving system, wherein the transceiver receives the message from the UWB transmitting system and retransmits the message to the UWB receiving system.
Claim 18:
A method for maintaining clock synchronization in a system, the system including an ultra-wideband (UWB) transmitting system and a UWB receiving system, the method comprising: 
producing a high precision clock frequency at a high precision input clock of the UWB transmitting system; receiving the high precision clock frequency at a UWB transmitter; 
sending a message using a transmit antenna associated with the UWB transmitter, the message including a transmit time of the message in UWB transmitter clock units; 
precisely controlling transmit times of messages sent from the UWB transmitter using a counter; In re: Seth. Edward-Austin Hollar Application No.: 17/556,043 Filing Date: December 20, 2021 
receiving the message at a UWB receiver of the UWB receiving system using a receive antenna associated with the UWB receiver from the UWB transmitter, the message being received at an arrival time in UWB receiver clock units; 






calculating an oscillator adjustment for a low precision resonator based on the transmit time in the message and the arrival time; and adjusting the low precision resonator using the calculated oscillator adjustment to synchronize the low precision resonator with the high precision input clock at the UWB transmitting system.
Claim 16:
A method for maintaining clock synchronization in a system, the system including an ultra-wideband (UWB) transmitting system and a UWB receiving system, the method comprising: 
producing a high precision clock frequency at a high precision input clock of the UWB transmitting system; receiving the high precision clock frequency at a UWB transmitter; 
sending a message using a transmit antenna associated with the UWB transmitter, the message including a transmit time of the message in UWB transmitter clock units; 
precisely controlling transmit times of messages sent from the UWB transmitter using a counter; 
receiving the message at a UWB receiver of the UWB receiving system using a receive antenna associated with the UWB receiver from the UWB transmitter, the message being received at an arrival time in UWB receiver clock units; 18Attorney Docket No. 071021-00048 (44) 
stores the arrival time of the message in receiver clock units in a memory at the UWB receiving system; calculating a time of flight (ToF) for the message based on the transmit time included in the message and the arrival time stored in the memory and 
an oscillator adjustment for a low precision resonator based on the transmit time in the message and the stored arrival time; and adjusting the low precision resonator using the calculated oscillator adjustment to synchronize the low precision resonator with the high precision input clock at the UWB transmitting system.


Allowable Subject Matter
Claims 3-13, 15-17, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moghaddam et al. – US 2022/0239541
Dahle et al. – US 11,245,404
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633